Holmes, C. J.
The Merry-go-round was a public amusement within Pub. Sts. c. 102, §§ 115,116. The virtuous character of the enjoyment of those who were amused by it is not enough to make an exception to the general words of the statute. The defendants were active in the entertainment, which was decided not to be necessary in Commonwealth v. Quinn, 164 Mass. 11. The object was amusement only, not instruction, and so the defendants get no help from Commonwealth v. Gee, 6 Cush. 174. It is true that the number of persons who could ride the defendants’ wooden horses at any one time was limited, but that is true of all amusements. The public was invited, and several, if not many, could be accommodated at once. There is nothing to show that the number was so small as to raise the question whether an amusement which could be enjoyed by people only one at a time is public if the public comes to and pays for it in such manner as the nature of the diversion permits.

Exceptions overruled.